DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 09/10/2021 has been considered by the Examiner. Currently claims 16-37 are pending, claims1-15 are canceled, claims 16, 36-37 have been amended. A complete action on the merits of claims 16-37 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 25-31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Hoffmann (US 2004/0024438) and in further view of Kolen (US 5800491). 
	Regarding claim 16, Hoffmann teaches a hot and cold temperature treatment pack ([Abstract]) comprising: 
a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment (Fig. 1 container 110); 
a plurality of deformable beads carried in said interior compartment, each bead of said plurality of deformable beads consisting of a solid, spherical ([0025] spherical therapeutic modules 120 can be constructed of flexible plastic), gel-body (solid and gelatinous material); 
a liquid or gel carried in said interior compartment (Fig. 1 and [0020], filling medium 130); 
said plurality of deformable beads and said liquid or gel collectively comprising a heatable and chillable payload at least partially filling said interior compartment of said sealed pack shell (Fig. 1), said heatable and chillable payload and said sealed pack shell together cooperatively comprising a treatment pack which is configured so as to be capable of both being microwaved (claim 9) and frozen ([0026]) for providing heat and cold therapy; and 
wherein said liquid or gel carried in said interior compartment is in contact with said plurality of deformable beads and assists said plurality of deformable beads to have a fluid movement within said interior compartment of said treatment pack (Fig. 1).


However, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to determine the optimum quantity of said deformable beads and said liquid filler in order to adjust the duration of heat or cold dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Hoffman does not teach wherein the deformable bead is a one-piece gel body. 
However, Kolen teaches a device within the same field of invention (flexible thermal pad 20, Fig. 1) wherein each bead of said plurality of deformable beads comprises a spherical, solid, one-piece gel body (Col. 4, lines 45-55, ‘cross-linked polyacrylamide copolymer granules’; col. 5, lines 53-61 ‘Terra-Sorb® granules’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable gel beads in Hoffman such that they are a one-piece gel, for the purposes of uniform temperature delivery and eliminating the need to contain each gel piece with a plastic covering. 
Regarding claims 17 and 22, Hoffmann in view of Kolen teaches the limitations of claim 1 as previously rejected above. Hoffmann does not teach wherein said 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum quantity of said deformable beads and said liquid filler in order to adjust the duration of heat or cold dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Hoffmann in view of Kolen teaches the limitations of claim 17 and further teaches wherein said liquid is water or gel used in a quantity to form a suspension ([0020]).
Regarding claim 19, Hoffmann in view of Kolen teaches the limitations of claim 16 as previously rejected above. Hoffmann does not teach said heatable and chillable payload includes at least one compound selected from the group consisting of glycerin, bicarbonate, and sorbitol. However, Kolen teaches wherein said heatable and chillable payload includes at least one or more compound selected form the group consisting of: glycerin, bicarbonate, and sorbitol (Col. 4, lines 45-55, ‘glycerin’). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include at least one compound In re Leshin, 125 USPQ 416).
Regarding claim 20, Hoffmann in view of Kolen teaches the limitations of claim 18 as previously rejected and Hoffmann provide wherein said treatment pack is configured and filled to a particular level to conform to a body part selected from the group consisting of: a facial area, an ankle, a knee, a shoulder, an elbow, and a head ([0031]).
Regarding claim 21, Hofflamnn in view of Kolen teaches the limitations of claim 16 as previously rejected above. Kolen further teaches wherein said deformable beads are comprised of glycerin (the gel pieces taught by Kolen include glycerin; Col. 4, lines 45-55).
Regarding claim 25, Hoffmann in view of Kolen teaches the limitations of claim 16 as previously rejected above. Hoffmann provides wherein said treatment pack is repeatedly microwavable (claim 9) and freezable ([0026]). 
Regarding claim 26, Hoffmann teaches a hot and cold temperature treatment pack ([Abstract]) comprising: 
a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment (Fig. 1 container 110); 
a plurality of deformable beads carried in said interior compartment, each bead of said plurality of deformable beads consisting of a solid, spherical ([0025] spherical therapeutic modules 120 can be constructed of flexible plastic), gel-body (solid and gelatinous material); 

said plurality of deformable beads and said liquid or gel collectively comprising a heatable and chillable payload at least partially filling said interior compartment of said sealed pack shell (Fig. 1), said heatable and chillable payload and said sealed pack shell together cooperatively comprising a treatment pack which is configured so as to be capable of both being microwaved (claim 9) and frozen ([0026]) for providing heat and cold therapy; and 
 said treatment pack is configured and filled to a particular level to conform to a body part selected from the group consisting of: a facial area, an ankle, a knee, a shoulder, an elbow, and a head ([0031]);
wherein said liquid or gel carried in said interior compartment is in contact with said plurality of deformable beads and assists said plurality of deformable beads to have a fluid movement within said interior compartment of said treatment pack (Fig. 1).
Hoffman is silent about specifically teaching wherein said treatment pack is configured to include a particular quantity of said deformable beads and a particular quantity of said liquid or gel such that when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for delivering heat therapy; and when said treatment pack is chilled, said treatment pack automatically remains at a cooled temperature for delivering cold therapy.  
However, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to determine the optimum quantity of said deformable beads and said liquid filler in order to adjust the duration of heat or cold dissipation, 
Hoffman does not teach wherein the deformable bead is a one-piece gel body. 
However, Kolen teaches a device within the same field of invention (flexible thermal pad 20, Fig. 1) wherein each bead of said plurality of deformable beads comprises a spherical, solid, one-piece gel body (Col. 4, lines 45-55, ‘cross-linked polyacrylamide copolymer granules’; col. 5, lines 53-61 ‘Terra-Sorb® granules’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable gel beads in Hoffman such that they are a one-piece gel, for the purposes of uniform temperature delivery and eliminating the need to contain each gel piece with a plastic covering. 
Clam 27 recites the same limitations of claim 17 as previously rejected above. 
Claim 28 recites the same limitations of claim 18 as previously rejected above. 
Claim 29 recites the same limitations of claim 19 as previously rejected above. 
Claim 30 recites the same limitations of claim 21 as previously rejected above. 
Claim 31 recites the same limitations of claim 22 as previously rejected above. 
Regarding claim 34, Hoffmann in view of Kolen teaches the limitations of claim 26 as previously rejected above. 
Hoffman is silent about specifically teaching wherein the percentage of said deformable beads and the percentage of said liquid or gel within said interior compartment are selected such that the time to heat or cold dissipation is 20 minutes.  

Claim 35 recites the same limitations of claim 25 as previously rejected above. 
Claims 23 and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over von Hoffmann (US 20040024438) in view of Kolen (US 5800491), and in further view of Nambu  (US 5,163,425).
Regarding claim 23, Hoffmann in view of Kolen teaches the limitations of claim 20 as previously rejected above. Hoffmann does not teach wherein said one or more flexible walls are comprised of polyvinyl chloride. However, Nambu teaches a thermal therapy pack within the same field of invention which comprises flexible walls comprising polyvinyl chloride (Col. 5, lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known thin film material for the other in order to achieve the predictable result of thin film material for use as outer walls of a thermal pack. KSR Int'l Co. V. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claim 32 recites the same limitations of claim 23 as previously rejected above.
Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Hoffmann (US 20040024438) in view of Kolen (US 5800491), Nambu  (US 5,163,425), and in further view of Carvallo (US 7937909).
Regarding claim 24, Hoffmann in view of Kolen and Nambu teaches the limitations of claim 23 as previously rejected above. Hoffmann does not teach further including a percentage of bicarbonate buffer solution added to said liquid or gel.
However, Carvallo teaches a cooling pad which employs a chemical that reacts endothermically with water (Fig. 2 and Col. 3, lines 52-63). Initially, the chemical is separated from the water by a barrier, which is ruptured in order to activate the endothermic reaction (Col. 2, lines 31-40 and fig. 2). Carvallo further teaches that the chemical can be sodium bicarbonate (Col. 3, lines 52-63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a percentage of bicarbonate buffer solution to said liquid or gel for the purposes of cooling the thermal pack through an endothermic reaction. 
Claim 33 recites the same limitations of claim 24 as previously rejected above. 
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Hoffmann (US 20040024438). 
Regarding claim 36, Hoffmann teaches a hot and cold temperature treatment pack ([Abstract]) comprising:
a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment for carrying a heatable and chillable payload (Fig. 1 container 110); 

a liquid or gel carried in said interior compartment (Fig. 1 and [0020], filling medium 130); 
wherein said treatment pack is both microwavable (claim 9) and freezable ([0026]) to alternately provide hot and cold therapy.
Hoffman is silent about specifically teaching wherein said treatment pack is configured to include a particular quantity of said deformable beads and a particular quantity of said liquid or gel in a first ratio such that when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for between 17 and 30 minutes; and when said treatment pack is chilled, said treatment pack automatically remains at a cooled temperature for between 17 and 30 minutes.  
However, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to determine the optimum quantity of said deformable beads and said liquid filler in order to adjust the duration of heat or cold dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Hoffmann is silent about specifically teaching wherein said interior compartment is filled with a particular ratio of solid deformable beads to hollow beads in a second ratio. However, Hoffmann does teach the therapeutic module may be solid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention made to determine the optimum quantity of solid deformable beads to hollow beads in a second ration in order to adjust the heat capacity and duration of heat or cold dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over von Hoffmann (US 20040024438) in view of Kolen (US 5800491),  Nambu  (US 5,163,425), and in further view of Gaudreault (5,300,104). 
Regarding claim 37, Hoffmann teaches method of providing hot and cold therapy to a body part ([Abstract]) comprising:
in a first step:
providing a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment for carrying a heatable and chillable payload (Fig. 1 container 110); 
providing a plurality of deformable beads carried in said interior compartment to at least partially fill said interior compartment (spherical therapeutic modules 120);
providing a liquid or gel carried in said interior compartment to at least partially fill said interior compartment (Fig. 1 and [0020], filling medium 130); 

in a second step:
providing heat therapy to a body part by microwaving said treatment pack thereby heating said treatment pack, including said deformable beads and said liquid, to a heated temperature and thereafter applying said heated treatment pack to a body part (claim 9);
providing cold therapy to a body part by placing said treatment pack in a freezer, thereby cooling said treatment pack, including said deformable beads and said liquid, to a cooled temperature and thereafter applying said cooled treatment pack to a body part ([0026]). 
Hoffman is silent about specifically teaching wherein said treatment pack is configured to include a particular quantity of said deformable beads and a particular quantity of said liquid or gel in a first ratio such that when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for between 17 and 30 minutes; and when said treatment pack is chilled, said treatment pack automatically remains at a cooled temperature for between 17 and 30 minutes.  
However, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to determine the optimum quantity of said deformable 
Furthermore, Hoffmann is silent about specifically teaching wherein said interior compartment is filled with a particular ratio of solid deformable beads to hollow beads in a second ratio. However, Hoffmann does teach the therapeutic module may be solid therapeutic medium and the therapeutic module may include a shell and a therapeutic medium within an interior space. Hoffmann further provides the solid therapeutic medium has a large heat capacity [0022].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention made to determine the optimum quantity of solid deformable beads to hollow beads in a second ration in order to adjust the heat capacity and duration of heat or cold dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Hoffman does not teach wherein the deformable bead is a one-piece gel body. 
However, Kolen teaches a device within the same field of invention (flexible thermal pad 20, Fig. 1) wherein each bead of said plurality of deformable beads comprises a spherical, solid, one-piece gel body (Col. 4, lines 45-55, ‘cross-linked polyacrylamide copolymer granules’; col. 5, lines 53-61 ‘Terra-Sorb® granules’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable gel beads 
Hoffmann does not teach wherein said one or more flexible walls are comprised of polyvinyl chloride. However, Nambu teaches a thermal therapy pack within the same field of invention which comprises flexible walls comprising polyvinyl chloride (Col. 5, lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known thin film material for the other in order to achieve the predictable result of thin film material for use as outer walls of a thermal pack. KSR Int'l Co. V. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Hoffmann is silent about specifically teaching before or after said heat therapy step providing cold therapy. However, Gaudreault teaches a device within the same filed of invention (a flexible pad for heat transfer to a person’s limb) whereby the pad is pre-heated inside a microwave over before use and alternately is put into the freezer to thereafter diffuse cold to the swollen limb part of a mammal [Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cooling before or after heat therapy for therapeutic purposes as taught by Gaudreault. 
Response to Arguments
Upon further consideration of the claims and in further view of Applicant’s remarks, a new grounds of rejection is set forth over von Hoffmann (US 20040024438) and in further view of Kolen (US 5800491) for claims 16 and 26, von Hoffmann (US 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                             

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794